m, Case 1:19-cr-08)4-BLW Document us DEAR yas of 7

United States Attorney
District of Nevada

 

 

Federal Building & U. 8. Courthouse
300 Booth Street
Reno, Nevada 89509

June 4, 1992

MEMORANDUM OF PLEA NEGOTIATION

TO: . Honorable Edward C. Reed, Jr.
Chief United States District Judge

FROM: Brian L. Sullivan
Asst. United States Attorney

SUBJECT: U.S. v. Morgan Villard McKee, Jr.
CR-N~-91-60-ECR

I. PLEA NEGOTIATION

The defendant, MORGAN VILLARD McKEE, JR., is charged in
a two-count Indictment filed June 25, 1991, with First Degree
Murder, in violation of Title 18, United States Code, Sections
1111 and 1153 (Count One); and Assault with Intent to Commit
Murder, in violation of Title 18, United States Code, Sections
113(a) (Count Two). The Government and the defendant have agreed
to the following:

l. The defendant will plead guilty to a Superseding
Information charging him with Second Degree Murder, in violation
of Title 18, United States Code, Sections 1111 and 1153 (Count
One), and Assault With Intent to Commit Murder, in violation of
Title 18, United States Code, Sections 113(a) and 1153 (Count
Two). The Government will move to dismiss the above-mentioned
Indictment at the time of sentencing. This portion of the plea
agreement is made pursuant to Rule ll(e)(1) (A) of the Federal
Rules of Criminal Procedure.

2. The parties agree that the Base Offense Level for
the offense set forth in Count One of the Superseding Information
is a level 33 pursuant to U.S.S.G. §2Al.2(a).

3. The parties agree that the Base Offense Level for
the offense set forth in Count Two of the Superseding Information
Case 1:19-cr-0@8@04-BLW Document 1-5 Filed O6/f8X19 Page 2 of 7

Page 2
dune 4, 1992

is a level 22 pursuant to U.S.S.G. §2A2.1(a)(2). However,
because the victim sustained serious bodily injury, the Base
Offense Level would be increased by 2 levels from a level 22 toa
level 24 pursuant to U.S.S.G. §2A2.1(b) (1) (B).

4. The parties agree that under the provisions of
U.S.S.G. §3D1.2(d), these two offenses do not group. However,
under the provisions of U.S.S.G. §3Dl1.4(c), there is no increase
in the offense level because the offense in Count Two is 9 levels
less serious than the offense level for Count One.

5. The parties agree to an upward departure from
defendant's offense level of 33 to a level 41 in accordance with
the provisions of U.S.S.G §5K2.2, 5K2.6 and 5K2.8. Defendant's
offense level will be a level 41 and he will not receive any
further reduction for Acceptance of Responsibility under U.S.S.G.
§3El1.1l(a). If the defendant were convicted of First Degree
Murder, his offense level would be 43 and he would not be allowed
a 2 level reduction for Acceptance of Responsibility.
Accordingly, he would be subject to a term of life imprisonment
with no parole. The intent of this stipulated upward departure
to a level 41 is to allow, in effect, the defendant a 2 level
reduction for Acceptance of Responsibility that would not be
available to him if he were convicted of First Degree Murder.

The facts that allow for such an upward departure are the fact
that one victim was killed and the other seriously injured, the
fact that a dangerous weapon was possessed and used in the
commission of both offenses, the manner and extent to which the
dangerous weapon was used during the offenses, and the fact that
defendant's conduct was unusually heinous, cruel and brutal.
Both parties will be free to argue for whatever sentence they
deem appropriate within the Guideline range under level 41. This
portion of the plea agreement is intended to be binding on the
Court pursuant to Rule ll(e)(1)(C) of the Federal Rules of
Criminal Procedure.

6. The parties acknowledge that the defendant has been
convicted of a number of Tribal offenses. Pursuant to U.S.S.G.
§4A1.2(i), Tribal Court sentences are usually not counted in
computing defendant's Criminal History Category, but may be
considered under U.S.S.G. §4Al1.3 (Adequacy of Criminal History
Category). The Government agrees that it will not seek any
departure under that section. The parties agree that
defendant's Criminal History Category shall be Criminal History
Category I. This portion of the plea agreement is intended to be
binding on the Court pursuant to Rule 11l(e)(1)(C) of the Federal
Rules of Criminal Procedure.
Case 1:19-cr-0@#04-BLW Document1-5 Filed O6/f8%19 Page 3 of 7

Page 3
June 4, 1992

7. ‘The defendant hereby agrees to waive any right to
raise and/or appeal any and all motions, defenses, probable cause
determinations and objections which defendant has asserted or
could assert to this prosecution or to the Clerk's entry of
judgment against defendant and imposition of sentence upon
defendant consistent with this agreement. He further waives any
right to raise, appeal, and/or file any post-conviction writs of
habeas corpus concerning any and all motions, defenses, hearings,
probable cause determinations and objections which he has
asserted or could assert to this prosecution of the Court's entry
of judgment upon defendant consistent with this agreement.

It. PENALTIES

A. Statutory

1. Second Degree Murder

Title 18, United States Code, Section 11ll(a) provides
for a penalty of imprisonment of any term of years or for life.

Under the provisions of Title 18, United States Code,
Section 3571(b) (3), defendant could be fined up to $250,000.

2. Assault With Intent to Commit Murder

Title 18, United States Code, Section 113(a) provides
for a penalty of imprisonment of not more than 20 years.
Further, under the provisions of Title 18, United States Code,
Section 3571(b) (3), defendant could be fined up to $250,000.

B. Sentencing Guidelines

Pursuant to Title 18, United States Code, Section 3551,
the Sentencing Reform Act, and Title 18, United States Code App.
4, the Sentencing Guidelines, the possible range of months of
imprisonment for these offenses runs from 324 months for an
Offense Level 41 with a Criminal History Category I to life for
an Offense Level 41 with a Criminal History Category VI.

Since the minimum term is more than 10 months,
probation is not available and defendant must be sentenced to a
term of imprisonment only. U.S.S.G. §5C1.1(f).

A federal prison sentence can no longer be shortened by
early release on parole, because parole has been abolished.
However, under U.S.S.G. §5Dl.1(a), a term of Supervised Release
following a term of imprisonment is required when the term of
imprisonment is more than 1 year. Under Title 18, United States
Code, Section 3559(a)(1), the crime set forth in Count One of the
Case 1:19-cr-0@@04-BLW Document 1-5 Filed O6/f8%19 Page 4 of 7

Page 4
June 4, 1992

Superseding Information is a Class A felony and, therefore,
pursuant to U.S.S.G. §5D1.2(b) (1), a term of Supervised Release
of at least 3, but not more than 5, years must be ordered.

Under the provisions of U.S.S.G. §5E1.2(a), the Court
is required to impose a fine unless the defendant establishes
that he is unable to pay and is not likely to become able to pay
any fine. Under U.S.S.G. §5E1.2(c), the minimum fine ranges from
$25,000 to a maximum fine of $250,000.

In addition to the fine mentioned above, U.S.S.G.

§5E1.2(i) requires the Court to impose an additional fine amount
that is at least sufficient to pay costs to the Government of any
imprisonment, probation, or Supervised Release ordered. However,
U.S.S.G. §5E1.2(f) allows the Court to lower or waive any fine,
impose an alternative sanction, such as community service, if the
defendant establishes that he does not have the ability to pay a
fine.

Title 18, United States Code, Section 3663 and U.S.S.G.
§5E1.1 permit restitution as deemed appropriate by the Court.

Under Title 18, United States Code, Section
3013(a) (2) (A), the Court is required to impose a special
assessment in the amount of $50.00 for each offense, or a total
of $100. This special assessment shall be collected in the same
manner that fines are collected in criminal cases.

III. ESSENTIAL ELEMENTS OF THE OFFENSES
Before a verdict of guilty can be found, the Government

would have to prove the following elements of each offense beyond
a reasonable doubt, as follows:

1. Second Degree Murder

First: The act or acts of killing of human
being unlawfully;

Second: Doing such act or acts with malice
aforethought;
Third: That the defendant was an Indian; and

Fourth: That the acts occurred within Indian
Country.

2. Assault With Intent to Commit Murder

First: That defendant assaulted Nathaniel
Smart with an ax, as charged in Count
Case 1:19-cr-0@#04-BLW Document 1-5 Filed 06/f8%19 Page 5 of 7

Page 5
June 4, 1992

Two of the the Superseding Information;
and

Second: That the defendant intended to murder
Nathaniel Smart during the perpetration
of said assault;

Third: That the defendant was an Indian; and

Fourth: That the acts occurred within Indian
country.

Iv. FACTUAL STATEMENT RELEVANT TO SENTENCING

During the early evening hours of June 9, 1991, the
defendant and his brother, Larson McKee, were present at the
rodeo grounds located on the Ft. McDermitt Paiute/Shoshone Indian
Reservation. The two brothers and other residents of the
Reservation who were also present had been drinking. During this
period of time, Nathaniel Smart and Larson McKee confronted one
another. Larson McKee stated something like "Let's go, let's go,
you want to fight", and he and Nathaniel Smart walked into the
rodeo arena. Adrian Smart walked inside and took off his hat and
glasses. Everyone was yelling, shouting and pointing at each
other. Finally, Larson McKee got into his vehicle and left the
area with his brother, the defendant, and stated that he would be
back with help.

The McKee brothers returned to Larson McKee's residence
and Morgan McKee picked up a small ax from a woodpile near the
residence. He placed the ax inside the car and his brother,
Larson, and another brother, Nelson McKee, returned to the rodeo
grounds later on that evening. After their return to the rodeo
area, Larson McKee became involved in a verbal altercation with
Adrian Smart. While they were arguing with each other and
preparing to fight, the defendant removed the ax from his vehicle
and walked up behind Adrian Smart and struck him in the head with
the ax. After Adrian Smart fell to the ground, the defendant
then struck Adrian Smart in the face at least two or three times
with the blade of the ax.

The defendant then ran after and chased Nathaniel Smart
through the rodeo grounds, screaming "I'm going to mess you up
and kill you." While jumping over a fence to get out of the
rodeo grounds, the defendant hit Nathaniel Smart on the wrist
with the ax. Mr. Smart then ran through the sagebrush and hid
for 10 to 15 minutes and then walked to his grandmother's house.
Mr. Smart's grandmother found him collapsed near the front gate
of the main entrance to her residence and noticed that he was
injured on his arm and had lost a lot of blood.
Case 1:19-cr-9@#04-BLW Document 1-5 Filed 06/f819 Page 6 of 7

Page 6
June 4, 1992

Mr. Smart was taken to the Emergency Room in
Winnemucca, Nevada, where it was determined that he had lost a
substantial amount of blood because one of his arteries had been
severed. Physicians determined that he had two severed tendons
and one broken bone in his wrist. The physicians characterized
this injury as "serious bodily injury" and stated that if he had
been left unattended, he could have died from the loss of blood.
To date, Mr. Smart still suffers from pain due to this injury.

Adrian Smart died at the rodeo grounds. A subsequent
autopsy performed by the Washoe County Coroner/Medical Examiner
showed that Adrian Smart's cause of death was due to multiple
head and neck injuries secondary to massive chopping wounds.

Defendant is an enrolled Indian with the Ft. McDermitt
Paiute/Shoshone Indian Reservation.

Vv. STATEMENT OF THE DEFENDANT:

I, MORGAN VILLARD McKEE, JR., hereby acknowledge that I
have thoroughly read and reviewed this memorandum with my
attorney and agree this memorandum completely and accurately
states the facts supporting my plea of guilty and the
negotiations between myself, my attorney, and the United States
Attorney's Office. I have discussed the contents of this
memorandum with my attorney and they have been explained to my
satisfaction.

I have explained the facts and circumstances
surrounding this case completely to my attorney, and have been
advised what legal courses of action I may take. These
discussions have included what might happen if I go to trial,
what evidence the Government has against me and the possible
defenses, if any, I may have to these criminal charges.

My attorney has not promised me anything not mentioned
in this plea memorandum, and, in particular, my attorney has not
promised that I will get any specific sentence. I understand
that any discussions with my attorney about the possible sentence
I might receive from the Court are just predictions and are not
binding on the Court. I know I cannot withdraw my guilty plea
because my attorney's sentencing predictions turn out wrong.

My attorney has also explained to me my Constitutional
rights, including my right to a jury trial, to confront my
accusers, to call witnesses on my own behalf, and my right to
remain silent. My attorney has further explained to me that I
have to waive these rights, that is, give them up, in order to
have my guilty plea accepted by the Court.

I understand that the United States Attorney's Office
Case 1:19-cr-Q@@04-BLW Document 1-5 Filed O6/f8X19 Page 7 of 7

Page 7
June 4, 1992

will fully inform the Court and the United States Probation
Office of the nature, scope, and extent of my conduct regarding
the facts and circumstances of the charges against me, and any
and all related matters in aggravation or mitigation concerning
the issue of my sentencing.

I know if the Government is making a non-binding
recommendation as to what type of sentence I should receive, the
Court does not have to follow that recommendation. I also
understand that I cannot withdraw my guilty plea because the
Court decides not to follow the non-binding sentencing
recommendation of the Government..

I further understand that the matter of sentencing is
entirely up to the Court. Any stipulations or agreements between
myself, my attorney, and the United States Attorney's Office are
not binding upon the Court, except as set forth specifically in
the plea memorandum. I know that the Court will decide my
sentence based upon the facts of this case, my personal
background and the Sentencing Guidelines. I fully understand
that my sentence could be anywhere within the range set forth in
Sectj II of this orandunm.

oe,
SAS SEZ.

Ue Ka KE ol Ser

LAWRENCE J. SEMEN bate
Counsel for defendant

ze SNe ee

AML L. SULLIVAN Date
Asst. United States Attorney

Attorney in Charge

Reno Office
